Exhibit 10.68

 

AMENDED AND RESTATED EXECUTIVE SALARY CONTINUATION AGREEMENT

This Amended and Restated Executive Salary Continuation Agreement (the
“Agreement”) is made effective as of December 31, 2006 (the “Effective Date”),
and is entered into by and between Central Valley Community Bank (the “Bank”)
and Daniel J. Doyle (the “Executive”), each a “Party” and together the
“Parties.”  This Agreement amends and restates in its entirety that certain
Executive Salary Continuation Agreement dated June 7, 2000 by and between the
Bank and Executive, which was subsequently amended by the Parties on April 29,
2002, April 1, 2003 and February 1, 2005 (as amended, the “Prior Agreement”).

RECITALS

A.            The Executive is a valued Executive of the Bank.

B.            In 2000, the Bank’s Board of Directors (the “Board”) determined
that the Executive’s services to the Bank were valuable, and, accordingly,
agreed to make certain payments to the Executive at retirement pursuant to the
Prior Agreement.

C.            In 2003, the Bank agreed to increase the benefit amount under the
Prior Agreement, and, accordingly, restated the Prior Agreement.

D.            Certain parts of the Agreement are inconsistent with the original
intent of the Parties.  Accordingly, the Parties now wish to clarify their
original intent by amending the Agreement as provided herein.

E.             It is the intent of the Parties hereto that this Agreement be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and to be considered a non-qualified
benefit plan for purposes of the Employee Retirement Security Act of 1974, as
amended (“ERISA”).  The Executive is fully advised of the Bank’s financial
status and has had substantial input in the design and operation of this benefit
plan.

AGREEMENT

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

I.              DEFINITIONS

In addition to those terms defined elsewhere in this Agreement, the following
definitions apply to this Agreement:

1


--------------------------------------------------------------------------------


A.            Accrual Balance.

“Accrual Balance” means the liability accrued by the Bank under Generally
Accepted Accounting Principles to reflect the Bank’s obligation to the Executive
under this Agreement, using the discount rate described in Section X(L).  The
Accrual Balance shall be calculated on a monthly basis.  Accrual Balance
projections based on the current discount rate are set forth in Exhibit A
attached hereto.

B.            Benefits.

“Benefits” means the benefits that are the subject of this Agreement, including
the Normal Retirement Benefit, the Early Retirement Benefit, the Involuntary
Termination Benefit, the Disability Benefit, and the Change in Control Benefit.

C.            Change in Control.

“Change in Control” shall be deemed to have occurred on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank.  However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of Bank, the
acquisition of additional stock by the same person or persons will not be
considered to cause a Change in Control of the Bank.  Further, an increase in
the percentage of stock owned by any one person, or persons acting as a group,
as a result of a transaction in which the Bank acquires its stock in exchange
for property will not be considered to cause a Change in Control of the Bank. 
Transfers of Bank stock on account of deaths or gifts, transfers between family
members or transfers to a qualified retirement plan maintained by the Bank shall
not be considered in determining whether there has been a Change in Control. 
For purposes of this Section I(C), the term “Bank” shall include any holding
company, meaning any corporation that is a majority shareholder of the Bank.  A
“Change in Control” shall be interpreted in accordance with the definition of
“Change in Ownership” under Section 409A, and to the extent that an event or
series of events does not constitute a “Change in Ownership” under Section 409A,
the event or series of events will not constitute a “Change in Control” under
this Agreement.

D.            Change in Control Benefit.

“Change in Control Benefit” means a lump sum payment benefit equal to the
present value (calculated using the assumptions set forth in Section X(L) of
this Agreement, determined as of the date of payment) of one hundred percent
(100%) of the Normal Retirement Benefit that the Executive would have received
had the Executive been employed by the Bank until December 10, 2010.  Change in
Control Benefit projections are described in Exhibit A attached hereto.

E.             Code.

“Code” means the Internal Revenue Code of 1986, as amended.

2


--------------------------------------------------------------------------------


F.             Disability or Disabled.

“Disability” or “Disabled” means Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering Bank
employees.  If there is a dispute regarding whether the Executive is Disabled,
such dispute shall be resolved by a mutually agreeable physician.  Such
resolution shall be binding upon all Parties to this Agreement.  The
determination of Disability shall be made in a uniform and nondiscriminatory
manner applied to all Bank employees under similar circumstances. 
Notwithstanding anything to the contrary, the terms “Disability” or “Disabled”
shall be interpreted in accordance with Section 409A.

G.            Disability Benefit.

The “Disability Benefit” means an annual benefit equal to the Early Retirement
Benefit or Normal Retirement Benefit that the Executive would have received had
the Executive Retired from the Bank on the first day of the month during which
Termination of Employment on account of Disability occurs, payable in accordance
with the terms of this Agreement.  Beginning on the thirteenth month that the
Disability Benefit is paid, and continuing thereafter until paid in full, the
Disability Benefit shall be increased each year by three percent (3%) from the
previous year’s Disability Benefit amount to account for cost of living
increases.  Annual Disability Benefit projections are described in Exhibit A
attached hereto.

H.            Early Retirement Benefit.

The “Early Retirement Benefit” means an annual benefit equal to the amount
listed below that correlates to first day of the month during which Executive
Retires, payable in accordance with the terms of this Agreement.

Month of Retirement

 

Amount of Early Retirement Benefit

 

December, 2006

 

$

90,000

 

January, 2007

 

$

91,250

 

February, 2007

 

$

92,500

 

March, 2007

 

$

93,750

 

April, 2007

 

$

95,000

 

May, 2007

 

$

96,250

 

June, 2007

 

$

97,500

 

July, 2007

 

$

98,750

 

August, 2007

 

$

100,000

 

September, 2007

 

$

101,250

 

October, 2007

 

$

102,500

 

November, 2007

 

$

103,750

 

December, 2007

 

$

105,000

 

January, 2008

 

$

106,250

 

February, 2008

 

$

107,500

 

 

3


--------------------------------------------------------------------------------


 

March, 2008

 

$

108,750

 

April, 2008

 

$

110,000

 

May, 2008

 

$

111,250

 

June, 2008

 

$

112,500

 

July, 2008

 

$

113,750

 

August, 2008

 

$

115,000

 

September, 2008

 

$

116,250

 

October, 2008

 

$

117,500

 

November, 2008

 

$

118,750

 

December, 2008

 

$

120,000

 

January, 2009

 

$

121,250

 

February, 2009

 

$

122,500

 

March, 2009

 

$

123,750

 

April, 2009

 

$

125,000

 

May, 2009

 

$

126,250

 

June, 2009

 

$

127,500

 

July, 2009

 

$

128,750

 

August, 2009

 

$

130,000

 

September, 2009

 

$

131,250

 

October, 2009

 

$

132,500

 

November, 2009

 

$

133,750

 

December, 2009

 

$

135,000

 

January, 2010

 

$

136,250

 

February, 2010

 

$

137,500

 

March, 2010

 

$

138,750

 

April, 2010

 

$

140,000

 

May, 2010

 

$

141,250

 

June, 2010

 

$

142,500

 

July, 2010

 

$

143,750

 

August, 2010

 

$

145,000

 

September, 2010

 

$

146,250

 

October, 2010

 

$

147,500

 

November, 2010

 

$

148,750

 

December, 2010

 

$

150,000

 

 

Beginning on the thirteenth month that the annual Early Retirement Benefit is
paid, and continuing thereafter until paid in full, the annual Early Retirement
Benefit shall be increased each year by three percent (3%) from the previous
year’s Early Retirement Benefit amount to account for cost of living increases.

I.              Early Retirement Date.

“Early Retirement Date” means the date of Retirement if it is effective prior to
December 31, 2010, provided the Executive has attained age sixty (60).

J.             For Cause.

“For Cause” means any of the following actions by Executive that result in an
adverse effect on the Bank: (i) gross negligence or gross neglect; (ii) the
commission of a felony or gross

4


--------------------------------------------------------------------------------


misdemeanor involving moral turpitude, fraud, or dishonesty; (iii) the willful
violation of any law, rule, or regulation (other than a traffic violation or
similar offense); (iv) an intentional failure to perform stated duties; or (v) a
breach of fiduciary duty involving personal profit.  If a dispute arises as to
whether Termination of Employment was For Cause, such dispute shall be resolved
by arbitration as set forth in this Agreement.

K.            Involuntary Termination.

“Involuntary Termination” means Executive’s Employment Terminates by Bank prior
to Retirement, and such Termination of Employment is not For Cause.

L.             Involuntary Termination Benefit.

“Involuntary Termination Benefit” means an annual benefit equal to the Early
Retirement Benefit or Normal Retirement Benefit that the Executive would have
received had the Executive Retired from the Bank on the first day of the month
during which Involuntary Termination occurs, payable in accordance with the
terms of this Agreement.  Beginning on the thirteenth month that the Involuntary
Termination Benefit is paid, and continuing thereafter until paid in full, the
Involuntary Termination Benefit shall be increased each year by three percent
(3%) from the previous year’s Involuntary Termination Benefit amount to account
for cost of living increases.  Annual Involuntary Termination Benefit
projections are described in Exhibit A attached hereto.

M.           Normal Retirement Benefit.

“Normal Retirement Benefit” means an annual benefit equal to One Hundred Fifty
Thousand Dollars and No/00ths ($150,000.00) per year, payable in accordance with
the terms of this Agreement.  Beginning on the thirteenth month that the Normal
Retirement Benefit is paid, and continuing thereafter until paid in full, the
Normal Retirement Benefit shall be increased annually by three percent (3%) from
the previous year’s Normal Retirement Benefit amount to account for cost of
living increases.  Normal Retirement Benefit projections are described in
Exhibit A attached hereto.

N.            Retirement and Retire.

“Retirement” and “Retire” mean that the Executive remains in the continuous
employ of the Bank from the Effective Date and then retires from active
employment (and his Employment Terminates) with the Bank, after having attained
age sixty (60).

O.            Section 409A.

“Section 409A” means Code Section 409A together with IRS regulations and
guidance promulgated thereunder, as amended from time to time.

5


--------------------------------------------------------------------------------


P.             Termination of Employment or Employment Terminates.

“Termination of Employment” or “ Employment Terminates “ means that the
Executive’s employment with the Bank is terminated and the Executive actually
separates from service with the Bank and does not continue in his prior
capacity.  Termination of Employment does not include Executive’s military
leave, sick leave or other bona fide leave of absence (such as temporary
employment with the government) if the period of leave does not exceed six
months, or if longer, so long as his right to reemployment with the Bank is
provided either in contract or statute.  Notwithstanding anything to the
contrary, the terms “Termination of Employment” and “Employment Terminates”
shall be interpreted in accordance with Section 409A.

Q.            Voluntary Termination.

“Voluntary Termination” means Executive’s Employment Terminates prior to
Retirement by Executive’s voluntary action.

II.            EMPLOYMENT

The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine.  The Executive will continue in the employ of the Bank
in such capacity and with such duties and responsibilities as may be assigned to
him, and with such compensation as may be determined from time to time by the
Board.

III.           FRINGE BENEFITS

The salary continuation Benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase.  The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation Benefits except as specifically set forth hereinafter.

IV.           RETIREMENT BENEFIT AND EARLY RETIREMENT BENEFIT

A.            Retirement Benefit.

Provided the Executive Retires on or after the December 31, 2010, the Bank shall
pay the Executive the Normal Retirement Benefit each year, in lieu of any other
Benefit under this Agreement, in equal monthly installments (1/12 of the annual
Normal Retirement Benefit) for a period of one hundred and eighty (180) months,
commencing with the first day of the month following the date of Retirement.  In
the event of death, Section V of this Agreement shall control.

B.            Early Retirement Benefit.

Beginning on the Early Retirement Date, the Bank shall pay the Executive the
annual Early Retirement Benefit each year, in lieu of any other Benefit under
this Agreement, in equal monthly installments (1/12 of the annual Early
Retirement Benefit) for a period of one hundred and eighty (180) months,
commencing with the first day of the month following the date of Retirement.  In
the event of death, Section V of this Agreement shall control.

6


--------------------------------------------------------------------------------


V.            DEATH BENEFIT

In the event of the Executive’s death, no Benefits shall be payable hereunder
and this Agreement shall automatically terminate.  If the Executive is already
in pay status at the time of his death, no further payments will be made, and
his right to any additional payments will terminate.  Notwithstanding the
foregoing, in the event that the Policies described in that certain Amended and
Restated Life Insurance Endorsement Method Split Dollar Plan Agreement between
the Bank and Executive of even date herewith (the “Split Dollar Plan”) are
surrendered, lapse or are otherwise terminated by the Bank, and the Bank does
not replace such Policies with other comparable life insurance, such that no
death benefits are payable under the Split Dollar Plan, then in the event of
Executive’s death, Executive’s beneficiaries under the Split Dollar Plan shall
be entitled to the payment of the benefits, if any, described in Section VI(A)
or (B) of the Split Dollar Plan, as applicable, in lieu of any other Benefit
under this Agreement.

VI.           TERMINATION OF EMPLOYMENT AND DISABILITY

A.            Involuntary Termination of Employment.

In the event of Executive’s Involuntary Termination prior to Retirement, the
Bank shall pay the Executive the Involuntary Termination Benefit each year, in
lieu of any other Benefit under this Agreement, in equal monthly installments
(1/12 of the annual Involuntary Termination Benefit) for a period of one hundred
and eighty (180) months, commencing with the first day of the month following
the date of Involuntary Termination.  In the event of death, Section V of this
Agreement shall control.

B.            Termination of Employment For Cause.

In the event Executive’s Employment Terminates For Cause prior to Retirement,
then this Agreement shall immediately terminate and the Executive shall forfeit
all Benefits and shall not be entitled to receive any Benefits under this
Agreement.

C.            Disability.

In the event the Executive becomes Disabled prior to Termination of Employment,
and Executive’s Employment Terminates because of such Disability, the Bank shall
pay the Executive the annual Disability Benefit each year, in lieu of any other
Benefit under this Agreement, in equal monthly installments (1/12 of the annual
Disability Benefit) for a period of one hundred and eighty (180) months,
commencing with the first day of the month following the date of Termination of
Employment on account of Disability.  In the event of death, Section V of this
Agreement shall control.

VII.         CHANGE OF CONTROL

Upon a Change of Control, if, within twenty four (24) months of the Change of
Control, (i) the Executive subsequently suffers a Termination of Employment
(whether Voluntary Termination or Involuntary Termination) for any reason, other
than Termination of Employment For Cause; (ii) the Executive’s job
responsibilities substantially change; or (iii) the Executive is relocated, then
the Bank shall pay the Executive the Change of Control Benefit, in lieu of any
other Benefit under this Agreement, in a lump sum on the first day of the month
following the date of the act giving rise to the payment (i.e., the date of
Termination of Employment, substantial change in

7


--------------------------------------------------------------------------------


job responsibilities or relocation).  In the event of death, Section V of this
Agreement shall control.

VIII.        SPECIFIED EMPLOYEE REQUIREMENTS

Notwithstanding anything to the contrary, payments made under this Agreement on
account of Retirement, Early Retirement, Death or Involuntary Termination shall
be delayed so that no payments are made during the first six (6) months
following Termination of Employment, if such delay is required by the Specified
Employee requirements of section 409A.

IX.           RESTRICTIONS ON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement.  The Executive or
any successor in interest shall be and remain simply a general creditor of the
Bank in the same manner as any other creditor having a general claim for matured
and unpaid compensation.

The Bank reserves the absolute right, at its sole discretion, to purchase life
insurance in amounts sufficient to secure the Benefits provided under this
Agreement.  The Bank further reserves the absolute right, at its sole
discretion, to establish a grantor trust which may be used to hold assets of the
Bank which are maintained as reserves against the Bank’s unfunded, unsecured
obligations hereunder.  Such reserves shall at all times be subject to the
claims of the Bank’s creditors and the creditors of any affiliate of the Bank
that is also an employer of the Executive.  To the extent such trust or other
vehicle is established, the Bank’s obligations hereunder shall be reduced to the
extent such assets are utilized to meet its obligations hereunder.  Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64, 1992-33 IRB 11
(8-17-92).  The Bank reserves the absolute right, in its sole discretion, to
terminate any such life insurance or grantor trust at any time, in whole or in
part.  At no time shall any Executive be deemed to have any lien or right, title
or interest in or to any specific investment or to any assets of the Bank.  If
the Bank elects to invest in a life insurance, disability or annuity policy upon
the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

X.            MISCELLANEOUS

A.            Alienability and Assignment Prohibition.

Neither the Executive, nor the Executive’s spouse, nor any other
beneficiary(ies) under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the Benefits payable hereunder nor shall any of such Benefits
be subject to seizure for the payment of any debts, judgments, alimony or
separate maintenance owed by the Executive or the Executive’s beneficiary(ies),
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.  In the event the Executive or any beneficiary attempts
assignment, commutation, hypothecation,

8


--------------------------------------------------------------------------------


transfer or disposal of the Benefits hereunder, the Bank’s liabilities and
obligations under this Agreement shall cease and terminate immediately.

B.            Binding Obligation of the Bank and any Successor in Interest.

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agrees, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement.  This Agreement shall be
binding upon the Parties hereto, their successors, beneficiaries, heirs and
personal representatives.

C.            Amendment or Revocation.

It is agreed by and between the Parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the Bank.

D.            Gender.

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

E.             Effect on Other Bank Benefit Plans.

Nothing contained in this Agreement shall affect the right of the Executive to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

F.             Headings.

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

G.            Applicable Law.

The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.

H.            12 U.S.C. § 1828(k).

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.

I.              Partial Invalidity.

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not

9


--------------------------------------------------------------------------------


render any other term, provision, covenant, or condition invalid, void, or
unenforceable, and the Agreement shall remain in full force and effect
notwithstanding such partial invalidity.

J.             Not a Contract of Employment.

This Agreement shall not be deemed to constitute a contract of employment
between the Parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.

K.            Effective Date.

The Effective Date of this Agreement shall be December 31, 2006.

L.             Present Value.

All present value calculations under this Agreement shall be based on the
following discount rate:

Discount Rate:

 

The discount rate as used in the APB 12 calculations for this Agreement.

 

M.           Contradiction in Terms of Agreement and Exhibits.

If there is a contradiction in the terms of this agreement and the exhibits
attached hereto with the actual amount of such Benefit, then the actual amount
of such Benefit set forth in the Agreement shall control.

XI.           ERISA PROVISION

A.            Named Fiduciary and Plan Administrator.

The “Named Fiduciary and Plan Administrator” of this Agreement shall be Central
Valley Community Bank.  The Board, in its discretion, may appoint one or more
individuals to serve in this capacity.  As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement.  The Named Fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the
Agreement including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

B.            Claims Procedure and Arbitration.

In the event a dispute arises with respect to Benefits under this Agreement and
the disputed Benefits are not paid, then the Executive or his beneficiaries may
make a written claim to the Named Fiduciary and Plan Administrator named above
within sixty (60) days from the date payments are refused.  The Named Fiduciary
and Plan Administrator shall review the written claim and if the claim is
denied, in whole or in part, they shall respond in writing within sixty (60)
days of receipt of such claim, stating specific reasons for such denial,
reference to the provisions of this Agreement upon which the denial is based and
any additional material or

10


--------------------------------------------------------------------------------


information necessary to perfect the claim.  Such written notice shall further
indicate the additional steps to be taken by claimant(s) if a further review of
the claim is desired.  A claim shall be deemed denied if the Named Fiduciary and
Plan Administrator fail to take any action within the aforesaid sixty-day
period.

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
 Claimants may review this Agreement or any documents relating thereto and
submit any written issues and comments it may feel appropriate.  In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim.  This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of this Agreement
upon which the decision is based.

If claimants continue to dispute the Benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration.  The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants.  The Arbitrator shall operate under any generally
recognized set of arbitration rules.  The Parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.

Where a dispute arises as to Benefits forfeited as a result of the Bank’s
discharge of the Executive For Cause, such Benefits dispute shall likewise be
submitted to arbitration as above-described and the Parties hereto agree to be
bound by the decision thereunder.

XII.                            TERMINATION OR MODIFICATION OF AGREEMENT BY
REASON OF CHANGES IN THE LAW, RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form.  If any such assumptions should change and such change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly.  Upon a Change of Control, this
paragraph shall become null and void effective immediately upon such Change of
Control.

XIII.        EXCESS PARACHUTE PAYMENTS

If any Benefit payment or portion of any Benefit payment under this Agreement,
alone or together with any other compensation or benefit, would result in the
Executive being subject to an excise tax under Code Section 4999, the amount
payable hereunder shall be increased by the amount of such excise tax, so long
as such action is consistent with the terms of this Agreement and permitted by
Section 409A.

XIV.        COMPETITION AFTER TERMINATION OF EMPLOYMENT

The Bank shall not pay any Benefit under this Agreement if the Executive,
without the prior written consent of the Bank, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or

11


--------------------------------------------------------------------------------


becomes associated with, in the capacity of employee, director, officer,
principal, agent, trustee or in any other capacity whatsoever, any enterprise
conducted in the trading area (a 50 mile radius) of the business of the Bank,
which enterprise is, or may deemed to be, competitive with any business carried
on by the Bank as of the date of termination of the Executive’s employment or
his retirement.  This section shall not apply following a Change of Control.

XV.         PROHIBITION AGAINST ACCELERATION.

Notwithstanding anything to the contrary, neither the time nor amount of
payments under this Agreement may be accelerated unless such acceleration is
permissible under both applicable law and under the Agreement.

IN WITNESS WHEREOF, the Parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on 12/31/06 and that, upon
execution, each has received a conforming copy.

BANK:

 

EXECUTIVE:

 

 

 

CENTRAL VALLEY COMMUNITY BANK

 

DANIEL J. DOYLE

 

 

 

 

 

 

By:

/s/ Daniel N. Cunningham

 

 

/s/ Daniel J. Doyle

 

Name: Daniel N. Cunningham

 

Daniel J. Doyle

Title: Chairman

 

 

 

12


--------------------------------------------------------------------------------


Exhibit A

Executive Salary Continuation Plan

 

Plan Year Reporting

Schedule A

 

 

 

Daniel J. Doyle

Birth Date: 6/22/1946

Plan Anniversary Date: 1/1/2006

Normal Retirement: 12/31/2010, Age 64

Payments: Monthly for 15 years

 

 

 

 

 

 

 

 

Early Involuntary
Termination

 

Early Retirement
12/31/2006

 

Disability

 

Change in Control

 

 

 

 

 

 

 

 

 

Annual Benefit

 

Annual Benefit

 

Annual Benefit

 

Lump Sum Benefit

 

 

 

 

 

 

 

 

 

Amount Payable at

 

Amount Payable at

 

Amount Payable at

 

Amount Payable at

 

Values

 

Discount

 

Benefit

 

Accrual

 

Separation from Service

 

Separation from Service

 

Separation from Service

 

Separation from Service

 

as of

 

Rate

 

Level

 

Balance

 

Vesting

 

Based on

 

Vesting

 

Based on

 

Vesting

 

Based on

 

Vesting

 

Based on Accrual

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

(10)

 

(11)

 

Dec 2006

 

6.00

%

150,000

 

1,071,789

 

100

%

90,000

 

100

%

90,000

 

100

%

90,000

 

100

%

1,406,005

 

Dec 2007(1)

 

6.00

%

150,000

 

1,250,420

 

100

%

105,000

 

100

%

105,000

 

100

%

105,000

 

100

%

1,492,725

 

Dec 2008

 

6.00

%

150,000

 

1,429,051

 

100

%

120,000

 

100

%

120,000

 

100

%

120,000

 

100

%

1,584,792

 

Dec 2009

 

6.00

%

150,000

 

1,607,683

 

100

%

135,000

 

100

%

135,000

 

100

%

135,000

 

100

%

1,682,539

 

Dec 2010

 

6.00

%

150,000

 

1,786,314

 

100

%

150,000

 

100

%

150,000

 

100

%

150,000

 

100

%

1,786,314

 

 

December 31, 2010 Retirement; January 1, 2011 First Payment Date

--------------------------------------------------------------------------------

(1) The first line reflects 12 months of data, January 2007 to December 2007

 

(2) The benefit mount includes a 3.00% guaranteed inflator in the payout period.

 

(3) Beginning on the first anniversary during the applicable installment period
and each anniversary thereafter, the annual benefit amount shall increase by
3.00%.  The annual benefit amount will be distributed in 12 equal monthly
payments for a total of 18

 

*IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL.  IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

13


--------------------------------------------------------------------------------